Citation Nr: 1804155	
Decision Date: 01/22/18    Archive Date: 01/31/18

DOCKET NO.  12-04 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia and delusional disorder.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Fowler, Associate Counsel






INTRODUCTION

The Veteran served on active duty in the United States Air Force from October 1984 to April 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In July 2016, the Board reopened the Veteran's claim for service connection for schizophrenia and remanded the underlying service connection claim for further development. 

The Board has rephrased the Veteran's claim of entitlement to service connection for schizophrenia as a claim of entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia and delusional disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While further delay is regrettable, the Board finds that further development is required prior to adjudicating the Veteran's claim.  See 38 C.F.R. § 19.9 (2017).  In this regard, the Board requires more development and a new medical opinion because the existing opinion is inadequate.

The Veteran has alleged experiencing military sexual trauma (MST) by being sexually assaulted while on active duty.  The Veteran has consistently made these claims during the appeal period; however, the AOJ has not followed procedures to develop a claim based upon MST. 

Additionally, once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

In the present case, a November 2016 VA examination was conducted and an opinion against service connection was rendered.  The Board finds the rationale for the opinion is inadequate because it uses speculative language to form the opinion.  The examiner acknowledges that it is "possible" that the Veteran was beginning to demonstrate some symptoms of her current diagnosis during service, but ultimately concludes there is not enough evidence to form a nexus between the current disability and her military service.  A non-speculative opinion is necessary for the Board to reach a decision because speculative language does not create an adequate nexus for the purposes of establishing service connection.  See Warren v. Brown, 6 Vet. App. 4 (1993); Utendahl v. Derwinski, 1 Vet. App. 530 (1991); Stegman v. Derwinski, 3 Vet. App. 228 (1992); Obert v. Brown, 5 Vet. App. 30 (1993). 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should develop and adjudicate the Veteran's claim of military sexual trauma.   This includes providing her with notice regarding the potential submission of alternative forms of evidence (evidence other than service records) to corroborate any account of an alleged in-service assault.  The Veteran should be informed that these alternative sources could include, but are not limited to, private medical records; civilian police reports; reports from crisis intervention centers; testimonials from family members, roommates, fellow service members, or clergy; and copies of any personal diaries or journals. 

2.  Next, schedule the Veteran for a VA examination with an examiner other than the one who conducted the November 2016 VA examination, to provide diagnoses for all of the Veteran's psychiatric disorders.  Because the Veteran's claim was certified to the Board prior to August 4, 2014, the Veteran should be examined and evaluated under the criteria set forth in DSM-IV.

For each diagnosable psychiatric disorder identified, determine the nature, etiology, and state whether it is at least as likely as not (i.e. 50 percent or greater probability) that the Veteran's diagnosed psychiatric disorder was caused by or otherwise causally related to her active service.

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.  The use of speculative language is not adequate for VA purposes.

3.  Thereafter, the RO should readjudicate the issue on appeal, to include consideration of all additional evidence received since the most recent supplemental statement of the case.  If the determination remains unfavorable to the Veteran, she should be provided with a supplemental statement of the case and be afforded an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




